EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Fresh Start Private Management, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 constituting a part of this Registration Statement of our report dated April 15, 2013, relating to the consolidated financial statements of Fresh Start Private Management, Inc., appearing in the entity’s Annual Report on Form 10-K for the year ended December 31, 2012. /s/ Kling & Pathak LLP January 8, 2014 Cerritos, California
